Exhibit 2.2 SHARE EXCHANGE AGREEMENT This Share Exchange Agreement (the "Agreement") is made and entered into as of the 26th day of January, 2009, between Home Touch Holding Company, a Nevada corporation ("Buyer" or “Home Touch Holding”) and Home Touch Limited, established under the law of the Hong Kong China ("Seller" or “Home Touch”). RECITALS The Buyer desires to acquire all issued and outstanding shares of common stock of Seller, and the Seller wishes to have all issued and outstanding shares of common stock of Seller acquired by the Buyer solely for the purpose of establishing a U.S. holding company for Seller’s operations in China, on the terms and conditions set forth in this Agreement by way of an exchange of shares (the “Exchange”). The board of directors of the Buyer and the Seller have determined that it is in the best interest of the parties for the Buyer to acquire all issued and outstanding shares of common stock of the Seller pursuant to a share exchange transaction. NOW, THEREFORE, in consideration of the terms, conditions, agreements and covenants contained herein (the receipt and sufficiency of which are acknowledged by each party), and in reliance upon the representations and warranties contained in this Agreement, the parties hereto agree as follows: I.RECITALS; TRUE AND CORRECT; PURPOSE OF TRANSACTION The above stated recitals are true and correct and are incorporated into this Agreement. The sole purpose of the transaction contemplated under this Agreement is the establishment of a U.S. Holding Company, i.e., Buyer, by a Chinese operating entity, i.e., Seller. II.PURCHASE AND SALE 2.1Share Exchange.Subject to all the terms andconditions of this Agreement, at the Closing,the Seller agrees toreceive from the Buyer, and Buyer agree to issue to the shareholdersoftheSeller (a “Shareholder”) 40,000,000 Shares of Common Stock of the Buyer (“Buyer Shares”) (the “Share Consideration”) in exchange for the transfer of 10,000 shares of the Common Stock of the Seller (“Seller’s Shares”) to the Buyer.Each Seller’s Share that is issued and outstanding immediately before the Closing shall entitle the holder thereof to receive one Buyer
